                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MELHER TRANSPORT, INC., et al.,

                      Plaintiffs,

       v.                                            Civil Action 2:21-cv-1293
                                                     Magistrate Judge Jolson



WESTFALL TOWING LLC,

                      Defendant.


                                            ORDER

       By agreement of the parties and for good cause shown, the Parties’ Joint Motion for Order

of Possession (Doc. 34) is hereby GRANTED.

       Defendant is hereby ORDERED to make available for removal by Plaintiffs and/or a third-

party engaged by Plaintiffs, the 2020 International LT Series semi-truck and 2001 Utility TL semi-

truck trailer and the lumber transported by Plaintiffs on the date of the accident, each as further

described in the Complaint (collectively, the “Property”). The removal of the Property and the

payment to Defendant for its services in making the Property available for removal shall occur in

a manner consistent with paragraphs 1-6 of the Parties’ Joint Motion, and those paragraphs are

hereby incorporated into this Agreed Entry as if fully re-written herein. The Court finds that the

value of the Property is no less than $114,392.38 and therefore sets bond in the amount of

$228,784.76. This Agreed Entry shall not be effective until Plaintiffs have filed with the Court a

replevin bond in Defendant’s favor in the amount of $228,784.76.

       By entering into this Agreed Entry, no party shall be deemed to have waived, settled,

resolved, or compromised any claim, defense, or assertion in this action. However, because the
parties have agreed on a plan for returning the Property, Plaintiffs’ Motion for Reconsideration

(Doc. 30) is DENIED as moot.

       IT IS SO ORDERED.



Date: July 2, 2021                                 /s/ Kimberly A. Jolson
                                                   KIMBERLY A. JOLSON
                                                   UNITED STATES MAGISTRATE JUDGE
